EXPENSE LIMITATION AGREEMENT Between THE TOCQUEVILLE TRUST and TOCQUEVILLE ASSET MANAGEMENT L.P. EXPENSE LIMITATION AGREEMENT, effective as of January 1, 2013, by and between The Tocqueville Trust (the “Trust”), on behalf of The Tocqueville International Value Fund series of the Trust, and Tocqueville Asset Management L.P. (the “Advisor”). The Advisor hereby agrees to limit the fees payable to it pursuant to the Investment Advisory Agreement between the Advisor and the Trust, on behalf of the Tocqueville International Value Fund, or reimburse expenses in order to maintain the annual operating expenses (excluding taxes, interest expense, acquired fund fees and expenses, or extraordinary expenses such as litigation) of the Tocqueville International Value Fund to not more than 1.25% per annum of the average daily net assets of the Tocqueville International Value Fund. This Agreement shall remain in effect until March 1, 2014, and the Advisor agrees and intends that this commitment will renew automatically on each March 1st for an additional 12 month term unless the Advisor provides the Tocqueville International Value Fund with notice of termination of this commitment prior to the expiration of its then current term. IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their respective officers thereunto duly authorized, as of the day and year first above written. THE TOCQUEVILLE TRUST, on behalf of The Tocqueville International Value Fund By: /s/ Robert W. Kleinschmidt Name: Robert W. Kleinschmidt Title: President TOCQUEVILLE ASSET MANAGEMENT L.P. By: /s/ John Cassidy Name: John Cassidy Title: Treasurer
